DISMISS and Opinion Filed March 21, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01116-CV

    DANIELLE MALONE AND ALL OTHER OCCUPANTS OF 820
 ABINGTON WAY, MCLENDON CHISHOLM, TEXAS 75032, Appellants
                          V.
                 TON VINH THAI, Appellee

                On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                     Trial Court Cause No. CI1-21-0051

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                        Opinion by Justice Pedersen, III
      Appellants have filed a motion requesting dismissal of their appeal. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Bill Pedersen, III//
211116f.p05                               BILL PEDERSEN, III
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DANIELLE MALONE AND ALL                     On Appeal from the County Court at
OTHER OCCUPANTS OF 820                      Law No. 1, Rockwall County, Texas
ABINGTON WAY, MCLENDON                      Trial Court Cause No. CI1-21-0051.
CHISHOLM, TEXAS 75032,                      Opinion delivered by Justice
Appellants                                  Pedersen, III. Justices Schenck and
                                            Molberg participating.
No. 05-21-01116-CV          V.

TON VINH THAI, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee TON VINH THAI recover his costs of this
appeal from appellants DANIELLE MALONE AND ALL OTHER OCCUPANTS
OF 820 ABINGTON WAY, MCLENDON CHISHOLM, TEXAS 75032.


Judgment entered this 21st day of March, 2022.




                                      –2–